DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are hereby under examination.

Examiner Communication
Examiner left a voicemail with the patent agent of record on June 30, 2022 but it did not result in an examiner’s amendment.

Claim Objections
Claims 3 and 8 are objected to because of the following informalities:  Claims 3 and 8 recite “a case with electrical insulation and water-proof” which is not proper grammar. Examiner recommends changing “water-proof” to “water-proofing”.
Claims 3 and 8 also recite “electrically connected to the input electrode unit, receiving, filtering, amplifying, and converting the sensing input signal into the sensing signal, generating and transmitting the stimulating signal in an automatic manner or a passive manner” which contains grammatic error after electrode unit and sensing signal. As written if it not entirely clear if the Electrode unit is doing the receiving, filtering, amplifying and converting. This is the same with the sensing signal and the actions generating and transmitting. Examiner recommends replacing the comma after both electrode unit and sensing signal and adding “for” in its place as to read as follows: “electrically connected to the input electrode unit [for] receiving, filtering, amplifying, and converting the sensing input signal into the sensing signal [for] generating and transmitting the stimulating signal in an automatic manner”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
Claims 1 and 6 recite “a non-invasive measuring blood glucose device with a function of wireless communication, generating a stimulating signal for a user to contact” which invokes 112f for the “non-invasive measuring blood glucose device” having the functional language of both wireless communication and generating a stimulating signal without further modifying structure. Both of these terms fail the three-prong test as being a generic placeholder with functional language, and lacking sufficient modifying structure to the generic placeholder. 
The term “a non-invasive measuring blood glucose device with a function of wireless communication” is determined by the examiner to be the blood glucose measuring device which must include a wireless transceiver unit (50) in order to wirelessly communicate, which is disclosed in [0031] of the specification.
The term “a non-invasive measuring blood glucose device - generating a stimulating signal for a user to contact” is determined by the examiner to be the blood glucose measuring device which must include a control unit (30) in order to produce a stimulating signal (ST), which is disclosed in [0032] of the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 2 and 7 contain the trademarks/trade names “Bluetooth” and “Zigbee”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a non-contact manor of communication and, accordingly, the identification/description is indefinite.
Examiner recommends the use of the generic terms for the trademarked wireless systems. For instance, replacing “Bluetooth” and “Zigbee” with “Wireless Personal Area Network(s)”, and “Wi-Fi” with “Local Area Network(s)”.

Allowable Subject Matter
Claims 1 and 6 are allowed.
Claims 2 and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 3 and 8 are objected to as containing allowable subject matter however the claims do not meet all formal requirements. Applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  
Claims 4-5 and 9-10 are objected to as being dependent upon an objected claim, but would be allowable if the formal matters of the objected claims were resolved.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nishida (WO 2019118060) teaches a wireless subcutaneous glucose sensing system.
Lamego (US 20200060555) teaches a network based, non-invasive glucose monitoring system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Reilly Carlton whose telephone number is (571)272-0237. The examiner can normally be reached Monday - Friday, 08:00 - 16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REILLY A CARLTON/               Examiner, Art Unit 3791                                                                                                                                                                                         
/David J. McCrosky/               Primary Examiner, Art Unit 3791